Citation Nr: 0020717
Decision Date: 08/07/00	Archive Date: 09/08/00

DOCKET NO. 98-09 436               DATE AUG 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUES

Entitlement to service connection for a right hand disorder,
claimed as residuals of a broken finger.

Entitlement to service connection for hearing loss.

Entitlement to service connection for a cervical spine disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from October 1971 to October 1975.

This case came before the Board of Veterans' Appeals (Board) on
appeal from a decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts, in January 1998
which denied the claimed benefits.

In January 1999, the Board Remanded the case for the veteran's
records to be transferred to the Roanoke, Virginia, RO, because he
had moved to Virginia, and to schedule him for a personal hearing
before a hearing officer at the RO, as he had requested. The
Roanoke RO scheduled the requested hearing and notified the
veteran, but he failed to appear for the hearing. No further
communication was received from the veteran and no additional
evidence was submitted.

FINDINGS OF FACT

1. There is no medical evidence of a right hand disorder during
service or even currently. The claim for service connection for a
right hand disorder is not plausible.

2. There is no medical evidence of hearing loss during service or
even currently. The claim for service connection for hearing loss
is not plausible.

3. There is no medical evidence of a cervical spine disorder in
service. Neither is there any medical evidence linking the
veteran's current cervical spine disorder in any way to service.
The claim for service connection for a cervical spine disorder is
not plausible.

2 -

CONCLUSIONS OF LAW

1. The claim for service connection for a right hand disorder is
not well grounded. 38 U.S.C.A. 5107 (West 1991).

2. The claim for service connection for hearing loss is not well
grounded. 38 U.S.C.A. 5107.

3. The claim for service connection for a cervical spine disorder
is not well grounded. 38 U.S.C.A. 5107.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records, including the report of the veteran's
separation examination in October 1975, are completely negative for
complaints, clinical findings, or diagnoses pertinent to any right
hand disorder, including residuals of a broken finger; hearing
loss; or cervical spine disorder.

On audiological evaluation at the time of the separation
examination, pure tone thresholds, in decibels, were as follows:

                              HERTZ (CYCLES PER SECOND) 
               500     1000     2000     3000     4000 
     Right        5        5        0      10       15 
     Left         5       10        5       5       20

VA treatment records dated from August 1987 to August 1997 are
completely negative for any right hand complaints, pertinent
abnormal clinical findings, or diagnosis, and the records do not
mention any complaints of hearing loss or any pertinent clinical
findings or diagnosis. 

3-

A VA clinic record dated in December 1990 notes the veteran's
complaint of neck pain that had begun 2 days previously and right
upper extremity pain, tingling, and weakness, with worsening neck
pain on the day he was seen. He denied any trauma. The records
indicate that he was hospitalized for evaluation and an MRI of his
cervical spine revealed a moderate sized left paracentral herniated
nucleus pulposus at C5-6 and a small right paracentral herniated
disc at C6-7. No examiner attributed the cervical disc disease to
any in-service injury or otherwise to service.

Analysis

Service connection connotes many factors, but basically it means
that the facts, as shown by evidence, establish that a particular
injury or disease resulting in disability was incurred coincident
with service in the Armed Forces or, if pre-existing such service,
was aggravated therein. 38 U.S.C.A. 1110, 1131 (West 1991). Such a
determination requires a finding of a current disability which is
related to an injury or disease incurred in service. Watson v.
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 Vet.
App. 141, 143 (1992).

Impaired hearing will be considered to be a disability when the
auditory threshold in any of the frequencies 500, 1000, 2000, 3000,
or 4000 Hertz is 40 decibels or greater; or when the auditory
thresholds for at least three of the frequencies 500, 1000, 2000,
3000, or 4000 Hertz are 26 decibels or greater; or when speech
recognition scores using the Maryland CNC Test are less than 94
percent. 38 C.F.R. 3.385 (1999).

A person who submits a claim for VA benefits shall have the burden
of submitting evidence sufficient to justify a belief by a fair and
impartial individual that the claim is well grounded. 38 U.S.C.A.
5107(a); see also Carbino v. Gober, 10 Vet. App. 507 (1997). A
well-grounded claim is "a plausible claim, one which is meritorious
on its own or capable of substantiation. Such a claim need not be
conclusive but only possible to satisfy the initial burden of
[5107(a)]." Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990). In
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), the

- 4 -

United States Court of Appeals for Veterans Claims (Court) held
that a claim must be accompanied by supportive evidence and that
such evidence "must justify a belief by a fair and impartial
individual' that the claim is plausible." For a claim to be well
grounded, there generally must be (1) a medical diagnosis of a
current disability; (2) medical, or in certain circumstances, lay
evidence of in-service incurrence or aggravation of a disease or
injury; and (3) medical evidence of a nexus between an in-service
injury or disease and the current disability. Only the evidence in
support of the claim is to be considered in making that
determination and, generally, a presumption of credibility attaches
to that evidence. Epps v. Brown, 9 Vet. App. 341, 343-44 (1996),
affd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997);
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd per curiam, 78
F.3d 604 (Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the
veteran's burden of necessity will depend upon the issue presented
by the claim. Where the issue is factual in nature, e.g., whether
an incident or injury occurred in service, competent lay testimony,
including a veteran's solitary testimony, may constitute sufficient
evidence to establish the claim as well grounded. However, where
the determinative issue involves medical causation or a medical
diagnosis, competent medical evidence to the effect that the claim
is plausible or possible is required.

Evidentiary assertions by the appellant must be accepted as true
for purposes of determining whether a claim is well grounded,
except where the evidentiary assertion is inherently incredible.
King v. Brown, 5 Vet. App. 19 (1993). However, a claimant would not
meet his burden merely by presenting lay testimony, including his
own, as lay persons are not competent to offer medical opinions.
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). Lay assertions
of medical causation or diagnosis cannot constitute evidence to
render a claim well grounded under 5107(a); if no cognizable
evidence is submitted to support a claim, the claim cannot be well
grounded. Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

In this case, there is no evidence whatsoever of any of the claimed
conditions during service; audiometric data obtained at the time of
the veteran's separation

- 5 - 

examination do not meet the criteria for hearing loss disability as
defined in 38 C.F.R. 3.385. Moreover, the veteran has submitted no
medical evidence that he now has, or has ever had, a right hand
disorder or hearing loss. Thus, none of the criteria for a well
grounded claim set forth in Epps are met as to those claims.

Although the evidence does show that the veteran was evaluated and
treated for a cervical disc disorder in 1990 and 1991, there is no
evidence of such a disorder during service or after service until
1990. There is no evidence that any examiner has attributed the
current disorder to any injury in service or otherwise to service.
Therefore, neither the second nor the third Epps criterion is met
as to this claim.

When one or more of the Epps criteria are not met, a claim is not
plausible. Inasmuch as the evidence shows that the Epps criteria
are not met as to any of the veteran's claims, none of the claims
is plausible. Accordingly, they must all be denied as not being
well grounded.

ORDER

The veteran's claims for service connection for a right hand
disorder, hearing loss, and a cervical spine disorder are not well
grounded and are denied.

C. W. Symanski 
Member, Board of Veterans' Appeals

6 -


